t c summary opinion united_states tax_court matthew k morgan petitioner v commissioner of internal revenue respondent docket no 12419-99s filed date matthew k morgan pro_se sylvia l shaughnessy for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue and all rule references are to the - - tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax after concessions by petitioner the sole issue for decision is whether petitioner is entitled to a dependency_exemption deduction for his mother some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in perris california when the petition was filed during petitioner was a full-time_employee of san diego ‘petitioner concedes the disallowance of the following deductions claimed on his schedule c profit or loss from business concerning his internet service business car and truck expenses of dollar_figure meals and entertainment_expenses of dollar_figure dollar_figure before taking into account the 50-percent reduction in the deductibility of such expenses under sec_274 and cellular telephone and other expenses of dollar_figure petitioner concedes the disallowance of his deduction of dollar_figure dollar_figure before taking into account the 2-percent floor on miscellaneous_itemized_deductions under sec_67 for legal expenses on his schedule a itemized_deductions as a result of respondent’s adjustment petitioner’s itemized_deductions were reduced to amounts that totaled less than the standard_deduction for consequently petitioner’s tax_liability was determined by respondent using the standard_deduction and petitioner does not dispute use of the standard_deduction petitioner concedes that he did not report a taxable_distribution of dollar_figure from his individual_retirement_account held at the union bank of california he also concedes that he is liable for the 10-percent additional tax on such distribution pursuant to sec_72 petitioner’s liability for self-employment_tax is a computational matter and is resolved by petitioner’s concessions set forth above - - gas electric co he reported wages of dollar_figure on his federal_income_tax return petitioner’s mother narvella w morgan mrs morgan suffered from various kidney and heart ailments and reguired dialysis treatments and heart medications for at least years before her death in during mrs morgan received dollar_figure of social_security_benefits consisting of dollar_figure of pension for and dollar_figure repayment for she also received medicare benefits which petitioner testified were less than dollar_figure per month in date petitioner moved in with mrs morgan who previously had been living by herself in date petitioner married and moved out of mrs morgan’s apartment during the year in issue petitioner never paid any part of mrs morgan’s apartment rent of approximately dollar_figure per month on his federal_income_tax return petitioner claimed mrs morgan as a dependent his tax_return indicated that he lived with mrs morgan during all months of respondent disallowed the claimed dependency_exemption deduction income_tax deductions are a matter of legislative grace and the taxpayer bears the burden of clearly showing the right to the claimed deduction 503_us_79 taxpayers are required to maintain records sufficient to substantiate their claimed deductions sec_6001 sec_1_6001-1 income_tax regs petitioner bears the burden of - - showing error in respondent’s determinations contained in the notice_of_deficiency rule a 290_us_111 sec_151 allows taxpayers to deduct an exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain individuals over half of whose support was received from the taxpayer during the calendar_year for which such individuals are claimed as dependents eligible individuals who may be claimed as dependents include among others the mother of the taxpayer sec_152 sec_151 further provides as a condition for the dependency_exemption that the gross_income of the dependent for the taxable_year must be less than the exemption_amount for that year unless the claimed dependent is a child of the taxpayer under the age of if the child is a student the exemption_amount for is dollar_figure revproc_96_59 the internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_685 added sec_7491 which shifts the burden_of_proof to the secretary in certain circumstances sec_7491 is applicable to court proceedings arising in connection with examinations commenced after date petitioner does not contend that sec_7491 is applicable to him accordingly the burden_of_proof is on petitioner to show that respondent’s determinations are erroneous see tamms v commissioner tcmemo_2001_201 and cases cited therein in any event the application of sec_7491 is precluded by petitioner’s failure to comply with the substantiation requirements of the internal_revenue_code see sec_7491 a c b for purposes of sec_151 gross_income does not include the amount of social_security_benefits excluded from gross_income under sec_86 see carter v commissioner tcmemo_1998_243 affd without published opinion 187_f3d_640 8th cir however in determining the total amount contributed for the claimed dependent’s support and determining whether a taxpayer contributed more than half the support of another amounts of support paid_by social_security_benefits are considered see id sec_1_152-1 income_tax regs medicare benefits are not considered in determining the total amount contributed for the claimed dependent’s support 64_tc_720 affd 554_f2d_564 2d cir because social_security_benefits are included in the computation of total support petitioner at a minimum must show that during he contributed more than dollar_figure toward the support of mrs morgan additionally petitioner must show the total amount of her support furnished by all sources for the year 56_tc_512 jeter v commissioner tcmemo_2001_223 affd per curiam without published opinion __ f 3d _ 4th cir date sec_1_152-1 income_tax regs the term support includes among other things food shelter clothing and medical_care sec_1_152-1 income_tax regs the amount of total -- - support may reasonably be inferred from competent evidence blanco v commissioner supra pincite however if the amount of total support is not established and cannot reasonably be inferred from competent evidence then it is not possible to conclude that the taxpayer contributed more than one-half id jeter v commissioner supra there is little doubt that petitioner provided for the support of mrs morgan during the year in issue the extent of the support however is far from clear petitioner estimated that he spent dollar_figure per month supporting mrs morgan he testified that he paid for her general living_expenses including her utilities food and clothing however petitioner provided supporting documentation for only minimal expenditures_for the support of his mother during petitioner argues that his reported wages of dollar_figure for show that he had enough income to provide for more than half of mrs morgan’s support during while this may be true there is insufficient evidence to establish how much of petitioner’s income actually was spent on supporting his mother petitioner had business and personal obligations and he had a brother who may have contributed to mrs morgan’s support even though petitioner claims that the brother had significant other family obligations petitioner offered insufficient evidence to establish either the total amount of mrs morgan’s support or his own - contributions toward her support he explained that documentation pertaining to his mother had been put in storage when she died and that it’s just too much stuff to go through we are unable reasonably to infer the required information from the evidence presented without other competent evidence we cannot determine that petitioner provided more than half of mrs morgan’s overall support petitioner is asking us to make a guess that he provided more than half his mother’s support during on the basis of his unsupported self-serving testimony and very little more we cannot make a decision based on such a guess accordingly we hold that petitioner is not entitled to a dependency_exemption deduction for mrs morgan and respondent’s determination in this regard is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
